Citation Nr: 0603781	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a total abdominal 
hysterectomy (TAH), claimed as due to the use of an 
intrauterine device (IUD).

2.  Entitlement to service connection for infertility, 
claimed as due to the use of an intrauterine device (IUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  

The January 2003 rating decision also denied a claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran filed a notice of disagreement (NOD) with respect 
to the denial in April 2003.  The claim was subsequently 
granted in December 2004.  As such, the claim no longer 
remains in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur a TAH due to any incident of 
active military service, to include the use of an IUD.

3.  The veteran did not incur infertility due to any incident 
of active military service, to include the use of an IUD.



CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for a TAH, claimed as due to the use of an IUD, are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

3.  The criteria for the establishment of service connection 
for infertility, claimed as due to the use of an IUD, are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January 2002, prior to the initial 
decision on the claims in January 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the January 2002 
letter as to what kinds of evidence was needed to 
substantiate the claims for service connection.  The veteran 
was informed that evidence towards substantiating her claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The January 2003 rating 
decision, the August 2003   statement of the case (SOC), and 
the July 2004 supplemental statement of the case (SSOC) in 
conjunction with the January 2002 letter, sufficiently 
notified the veteran of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.  

While the veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in her possession 
that pertained to the claims; the Board finds that she was 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, an October 2004 report of VA examination, 
and private medical records have been obtained in support of 
the claims on appeal.  The veteran denied the opportunity to 
present personal testimony in support of claims on appeal.  
See VA Form 9 received in September 2003.

The Board notes that attempts to obtain medical records from 
Dr. EAF resulted in a negative response.  The RO made 
attempts to obtain medical records from Dr. CKM to no avail.  
The RO contacted the veteran in April 2004 and notified her 
of their efforts.  She was asked to submit the records on her 
own.  The veteran failed to do so.  Any further attempts to 
locate these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).  The Board notes that these records were 
pertinent to the claim for service connection for PTSD.  The 
claim was granted in December 2004.  The Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  



Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that she is entitled to service 
connection for a TAH and infertility.  Specifically, she 
asserts that the conditions were the result of the placement 
of an IUD in service to ward of any unwanted pregnancies 
caused by sexual assault in service.  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board concludes that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

In this matter, the veteran's service medical records do not 
support her contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a TAH or infertility as the result of the 
placement of an IUD.  The records indicate that in October 
1975 the veteran requested birth control pills.  She reported 
that she had previously used birth control pills 
approximately four years prior.  She also indicated that she 
had used an IUD, which had failed secondary to cramps.  There 
was no indication when the first IUD was placed, i.e. prior 
to or during service.  The pelvic examination was normal.

In December 1976 the veteran had a Lippy Loop removed 
secondary to cramps and extra menstrual periods.  The veteran 
requested the removal.  She was then prescribed Delfen Foam.  
She had a normal gynecological examination.  Pap smears were 
negative.  A September 1977 pap smear was also negative.  The 
October 1977 separation examination was negative for any 
evidence of complications arising from the use of an IUD, to 
include a TAH or infertility.

A TAH was performed in April 1997, some twenty years after 
the veteran's separation from service.  Records from UW 
Health, Dr. BS, Dr BJ, and Dr. CH reveal that in 1995 the 
veteran had a history significant for endometriosis and 
infertility.  The veteran had also reported a history of 
endometriosis from ages 13 to 35 on a January 1994 health 
enrollment form.  In April 1996, examiners noted fibroid 
formation causing an enlarged uterus.  Any entry dated in 
June 1996 diagnosed proliferative endometrium with a past 
medical history to include pelvic adhesions and ovulatory 
dysfunction.  In March 1997, the uterine fibroids were 
increasing in size to the point of being palpable 
abdominally.  A hysterectomy was recommended and as noted 
previously, was performed in April 1997.

With regard to the 20-year evidentiary gap in this case 
between active service and the TAH, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claims because it tends to disprove the claims that TAH and 
infertility were the result of the placement of an IUD in 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of infertility between the period of active duty and 
the TAH performed in 1997 is itself evidence which tends to 
show that TAH and infertility did not have their onset in 
service or for many years thereafter and are not the result 
of the use of an IUD in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of TAH and 
infertility, there is no evidence of record to substantiate 
the critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of TAH or 
infertility arising from the use of an IUD during the 
veteran's active duty service.  Moreover, while the veteran 
reported complications arising from the use of an IUD in 
service to various treatment providers, there are no opinions 
of record that the TAH and infertility are related to the 
veteran's active duty service.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Because none of the requirements in subsections (B) or (C) 
are met with regard to the claims for service connection for 
TAH and infertility, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
The Board notes that with regard to subsection (B), while 
service connection was granted for PTSD based on a sexual 
assault, there has been no indication, other than statements 
of the veteran, that the placement of an IUD resulted in a 
TAH or infertility during service.

While the veteran contends that the TAH and infertility were 
the result of the use of an IUD in service to prevent 
unwanted pregnancies from sexual assault, her statements do 
not constitute competent evidence of a medical nexus opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.   Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for a TAH, claimed as due 
to the use of an IUD, is denied.



Entitlement to service connection for infertility, claimed as 
due to the use of an IUD, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


